Citation Nr: 0125462	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disorder.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969 and from May 1970 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision in which 
the RO continued the denial of the veteran's claim of service 
connection for a low back disorder, characterized as 
mechanical low back pain, on the basis that new and material 
evidence had not been submitted to reopen that claim.  The 
veteran filed a notice of disagreement in May 2001 and a 
statement of the case (SOC) was issued in August 2001.  The 
veteran submitted a substantive appeal in September 2001, 
with no hearing requested.

The Board notes that in his May 2001 notice of disagreement, 
the veteran also raised a claim for an increased rating for 
his service-connected varicose veins and submitted additional 
medical evidence of related surgery.  Furthermore, in his 
September 2001 substantive appeal, the veteran contended that 
his service-connected varicose veins affect his employment.  
The Board refers these matters to the RO, to include 
consideration of whether the veteran's claim warrants 
referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001).

The Board also notes that, in July 1995, the RO assigned 
initial ratings for service-connected hepatitis, pes planus, 
and genital herpes, all deemed noncompensable.  The veteran 
submitted a notice of disagreement in August 1995, contending 
that the aforementioned service-connected disorders merited 
compensable ratings.  The RO issued an SOC in January 1996.  
(The RO also granted a compensable rating in August 1996 for 
service-connected pes planus, rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.)  However, the 
veteran did not submit a timely substantive appeal following 
the January 1996 SOC or a request (based on good cause) for 
an extension of time for perfecting an appeal.  Thus, these 
issues are not before the Board at this time. 


FINDINGS OF FACT

1.  In November 1994, the Board denied the veteran's claim of 
entitlement to service connection for a low back disorder.  

2.  Evidence received since the November 1994 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
low back disorder.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision is the final disallowance of 
the claim for entitlement to service connection for a low 
back disorder of record.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been presented to reopen 
the previously denied claim for entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5108 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001); 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO found that new and material evidence has not 
been submitted to reopen the veteran's claim for service 
connection for a low back disorder, the Board must 
independently address the question.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).  The Board must review all 
of the evidence submitted since the last final disallowance 
in order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  "New and 
material" evidence is relevant evidence that has not been 
previously submitted, which is neither cumulative nor 
redundant and, by itself or in connection with other evidence 
of record, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  (While 38 C.F.R. § 3.156 has been revised, the new 
criteria are only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001)).  In determining whether newly proffered evidence is 
material, the credibility of the evidence is presumed for the 
limited purpose of ascertaining materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
November 1994 Board decision that denied, inter alia, 
entitlement to service connection for a low back disorder.  
The Board cited as the basis for denial a lack of evidence 
demonstrating a current low back disorder.  The November 1994 
Board decision is the final disallowance of the claim of 
record.  38 U.S.C.A. § 7104(b).

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and that further case development is warranted 
(as outlined in the REMAND portion of this decision).  Since 
the Board's November 1994 denial, much evidence has been 
submitted, including a December 1994 statement by R. Lennig, 
M.D., who reported that the veteran suffered recurring lumbar 
spine pain, and that he was treated for this ailment from 
February 1993 to December 1994.  In another statement, C. 
Bonitz-Schmitt, M.D., reported that the veteran suffered from 
chronic, recurring lumbago with osteochondrosis, and 
referenced Scheurmann's disease.  (Scheurmann's disease is 
osteochondrosis of the vertebrae.  Dorland's Illustrated 
Medical Dictionary 1605 (29th ed. 2000)).

In May 2001, the veteran submitted medical evidence from 
Walfriede Hospital.  In accompanying correspondence, the 
veteran stated that the evidence included a relevant x-ray 
report.  In an August 2001 supplemental SOC, the RO 
determined that the veteran's letter dated May 2001 did not 
include the cited evidence.  However, upon review of the 
medical evidence associated with the veteran's May 2001 
letter, the Board notes that the transcribed report of the 
April 2001 examination includes, in relevant part, an x-ray 
report indicating right convex scoliosis.  A secondary 
diagnosis of lumbar ischialgia was also indicated.

The Board finds that the newly proffered medical evidence 
referenced above comprises "new and material" evidence for 
purposes of reopening.  38 C.F.R. § 3.156(a).  The medical 
evidence is neither cumulative nor redundant, as current 
evidence that the veteran suffered a low back disorder was 
not previously before the Board.  Furthermore, such evidence 
raises the question of whether the veteran suffers a chronic 
condition which may be attributable to military service.  See 
38 C.F.R. § 3.303(b) pertaining to continuity of 
symptomatology.  The medical evidence is therefore of such 
significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
low back disorder.  Id.


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for low back disorder has been 
submitted.  Accordingly, to this extent, the appeal is 
granted.


REMAND

Additional development action is required for compliance with 
the notice and duty to assist provisions contained in the 
Veteran Claims Assistance Act of 2000.  During the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist, and redefined the duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The new law 
also provides that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001); see also the 
implementing regulations at 66 Fed. Reg. 45,620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

In this regard, the Board notes that several private 
physicians have been identified as sources of relevant 
treatment.  Treatment records should be obtained from Dr. R. 
Lennig (who states that he treated the veteran from February 
1993 to December 1994), Dr. C. Bonitz-Schmitt, and C. 
Trûpper, M.D. (identified in the veteran's May 2001 notice of 
disagreement).  38 U.S.C.A. § 5103A(b)(1); 66 Fed. Reg. at 
45, 630 (to be codified at 38 C.F.R. § 3.159(c)(1)).

Additionally, the Board notes that medical evidence of record 
fails to specify the etiology of the veteran's low back 
disorder or whether there is any relationship between the 
veteran's low back disorder and his military service.  
Therefore, the medical evidence of record does not provide 
sufficient evidence upon which to decide the claim, and an 
examination conducted at the request of the VA is necessary 
in the adjudication of this case.  38 U.S.C.A. § 5103A(d)(2); 
66 Fed. Reg. at 45, 631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.

2.  The RO should advise the veteran of 
the evidence needed to support his claim 
for service connection for a low back 
disorder, with particular attention to 
medical evidence during the year 
following discharge, any evidence 
demonstrating continuing symptoms since 
discharge, and medical evidence 
demonstrating a relationship between any 
current low back disorder and his 
military service.  Evidence may include 
medical opinions as to etiology, 
insurance examinations or lay statements 
by witnesses.  The veteran should also 
submit the names and addresses of all 
medical providers from whom he has sought 
treatment for his low back postservice.

3.  All records identified and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization, to include records from 
the offices of Dr. R. Lennig, Dr. C. 
Bonitz-Schmitt, and Dr. C. Trûpper.  If 
any records requested are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran so 
notified and given the opportunity to 
submit the evidence on his own.

4.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
examination to determine the etiology of 
his low back disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
highlighted standard of proof should be 
utilized in formulating a response.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.  The 
physician should respond to the following 
questions:

I.  What is the correct diagnosis of 
any low back disability?

II.  Whether it is at least as 
likely as not that any current low 
back disorder had its onset in or is 
otherwise attributable to the 
veteran's military service.  

5.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If the veteran fails to 
appear for the examination, the letter 
notifying him of the date and time of the 
examination and the address to which it 
was sent should be included in the claims 
folder.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


